DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2022 has been entered.




Response to Amendment
Received 06/15/2022

	Claims 1, 3-12, and 14-22 are pending.
Claim(s) 1, 11, and 12 have been amended.
Claim(s) 2 and 13 have been cancelled.
Claim(s) 21 and 22 have been added.

	

Response to Arguments
Received 06/15/2022



Regarding independent claim(s) 1, 11, and 12:

Applicant’s arguments (Remarks, Page 11: ¶ 5, Page 12: ¶ 1-3, and Page 13: ¶ 1-3), filed 06/15/2022, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Wei et al. (US PGPUB No. 20210165561 A1) fails to teach the subject matter of inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth. Such that, each training sample includes a CAD feature and a respective freehand drawing and each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 13: ¶ 5 to Page 14: 5), filed 06/15/2022, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Wei et al. fails to teach the subject matter of inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth. Such that, subject matter linked to machine learning in the manner of establishing training samples for the endeavor of freehand drawing associated with CAD modeling with the claimed ground truth fails to be taught by Wei et al. Moreover, the newly amended subject matter, as argued, claims a more limiting machine learning process than the “generator” and “discriminator” within the “artificial intelligence agent”, as taught by Wei et al. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 15: ¶ 2 to Page 16: 2), filed 06/15/2022, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Yang et al. (US PGPUB No. 20210117648 A1) fails to teach the subject matter of inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth. Wherein, the datasets within the data (i.e. database or larger dataset) includes both “3D model data” and “descriptor database” in relation with a “training engine”, however both the training CNN and the trained CNN as taught by Yang et al. fail to address the subject matter of the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising: inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtain a viewpoint from which the respective 3D shape is visible, and render in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.





Allowable Subject Matter

Claims 1, 3-12, and 14-22 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 11, and 12 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(Claim 1)
forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape, the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising:
generating one or more solid CAD feature includes each representing a respective 3D shape; and
for each solid CAD feature:
determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes:
obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.  
	(Claim 11)
	applying a data structure representing a dataset formable according to a computer-implemented process for forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape, the solid CAD feature including a respective sequence of curves and a sweep operation, the process for forming the dataset including method comprising: 
generating one or more solid CAD feature includes each representing a respective 3D shape; and
for each solid CAD feature: 
determining one or more respective freehand drawings each representing the respective 3D shape, inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: 
obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample, the method of applying the data structure comprising: 
learning the neural network based on the dataset.  

	(Claim 12)
	a data structure representing a dataset formable according to a computer program for forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape, the solid CAD feature including a respective sequence of curves and a sweep operation, and the computer program comprising instructions for forming the dataset configured for learning the neural network, the neural network being configured for inference, from the freehand drawing representing the 3D shape, of the solid CAD feature representing the 3D shape, wherein the computer program when executed by the a processor causes the processor to be configured to generate one or more solid CAD feature includes each representing a respective 3D shape, for each solid CAD feature: 
determine one or more respective freehand drawings each representing the respective 3D shape, and insert in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, and wherein the processor is further configured to determine each respective freehand drawing by being further configured to:
obtain a viewpoint from which the respective 3D shape is visible, and render in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.  


Wherein:

Claim 1, claim 11, and claim 12 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 11 and claim 12.

Singh et al. (US PGPUB No.  20190370617 A1) teaches forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a shape, of a CAD feature representing the shape, the solid CAD feature including a respective sequence of curves and a sweep operation. However, Singh et al. fails to disclose generating one or more solid CAD feature includes each representing a respective 3D shape; and for each solid CAD feature: determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.
Bergin et al. (US PGPUB No. 20200151923 A1) teaches freehand sketch classification and modeling in relation with three-dimensions. However, Bergin et al. fails to disclose forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape, the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising: generating one or more solid CAD feature includes each representing a respective 3D shape; and for each solid CAD feature: determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.
Ouyang et al. (US PGPUB No. 20120141032 A1) teaches training and a train learning model from labeled sketch data and freehand drawings. However, Ouyang et al. fails to disclose forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape, the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising: generating one or more solid CAD feature includes each representing a respective 3D shape; and for each solid CAD feature: determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.
Shen et al. (US Patent No. 10248664 B1) teaches a multi-model training network in relation with sketch-imaging, wherein an image encoding network, sketch encoding network, semantic space, and multi-modal network combine in forming a dataset associated with training for machine learning. However, Shen et al. fails to disclose forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape, the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising: generating one or more solid CAD feature includes each representing a respective 3D shape; and for each solid CAD feature: determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.
Piya et al. (US PGPUB No. 20180158239 A1) teaches a freehand drawing representing a shape, of a CAD feature representing the shape, the solid CAD feature including a respective sequence of operation. However, Piya et al. fails to disclose forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape; and, for each solid CAD feature: determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.
Fowler et al. (US PGPUB No. 20130181986 A1) teaches a freehand drawing representing a shape, of a CAD feature representing the shape, the solid CAD feature including a respective sequence of curves and a sweep operation. However, Fowler et al. fails to disclose forming a dataset configured for learning a neural network, the neural network being configured for inference, from a freehand drawing representing a 3D shape, of a solid CAD feature representing the 3D shape, the solid CAD feature including a respective sequence of curves and a sweep operation, the method comprising: generating one or more solid CAD feature includes each representing a respective 3D shape; and for each solid CAD feature: determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.
Chen et al. (US PGPUB No. 20190147627 A1) teaches simulating painting brush strokes using a trained neural network, wherein the simulator utilizes fluid simulation to generate a ground truth. Furthermore, the trained neural network is trained using a plurality of training data sets, each training data set of the plurality of training data sets comprising a height map, a bristle trajectory map, and a ground truth; and, for each training data set, the bristle trajectory map and the ground truth are generated by a simulator in response to being provided a height map as an input. However, Chen et al. fails to disclose determining one or more respective freehand drawings each representing the respective 3D shape, and inserting in the dataset, one or more training samples each including the solid CAD feature and a respective freehand drawing, each respective freehand drawing being labeled in the dataset by the solid CAD feature as a ground truth, wherein the determining of each respective freehand drawing further includes: obtaining a viewpoint from which the respective 3D shape is visible, and rendering in a respective image, relative to a solid representation of the respective 3D shape based on the solid CAD feature, one or more edges, each edge being a contour edge or a visible edge of the solid representation from the viewpoint, the respective image forming the respective freehand drawing and being thereby inserted in the dataset associated with the respective 3D shape to form a respective training sample.
As a result of the limitations of independent claims 1, 11, and 12 are considered as being distinguished from the closest known prior art alone or reasonable combination.








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616